

	

		II

		109th CONGRESS

		1st Session

		S. 1678

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Schumer (for himself

			 and Ms. Mikulski) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To temporarily increase the standard

		  mileage rate for use of an automobile for purposes of certain deductions

		  allowed under the Internal Revenue Code of 1986 and to temporarily increase the

		  reimbursement rate for use of an automobile by Federal

		  employees.

	

	

		1.Short titleThis Act may be cited as the

			 Reimbursing Our American Drivers

			 (ROAD) Act of 2005.

		2.Temporary increase in

			 mileage rate deduction

			(a)Rate for

			 business, medical, and moving use of an automobileFor

			 purposes of sections 162(a), 213(d)(1)(B), and 217 of the Internal Revenue Code

			 of 1986, the standard mileage rate for use of an automobile shall be 60 cents

			 per mile for any use after August 31, 2005, and before January 1, 2007.

			(b)Rate for

			 charitable use of an automobileSection 170(i) of the Internal Revenue Code

			 of 1986 is amended by inserting (60 cents per mile for any use after

			 August 31, 2005, and before January 1, 2007) before the period at the

			 end.

			3.Temporary increase in

			 reimbursement rate for use of an automobile for Federal employeesFor purposes of section 5704 of title 5,

			 United States Code, the standard mileage rate for use of an automobile for an

			 employee who is engaged on official business for the Government shall be 60

			 cents per mile for any use after August 31, 2005, and before January 1,

			 2007.

		

